Citation Nr: 0946237	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  96-42 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea 
pigmentosa.  

2.  Entitlement to an initial compensable rating for a 
residual scar due to removal of a cyst from the left knee.  

3.  Entitlement to an initial rating in excess of 10 percent 
for right hand osteoarthritis prior to June 26, 2002.  

4.  Entitlement to an initial rating in excess of 10 percent 
for left hand osteoarthritis prior to June 26, 2002.  

5.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right long finger from June 26, 2002.  

6.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right index finger from June 26, 2002.  

7.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left long finger from June 26, 2002.  

8.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left index finger from June 26, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
December 1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that rating decision, in pertinent part, the RO 
granted service connection for arthritis of both hands, 
residuals of removal of a cyst from the left knee, and tinea 
pigmentosa; the Veteran's disagreement with the initial 
ratings led to this appeal.  During the course of the appeal, 
the Veteran moved to Oklahoma, and the case was transferred 
to the RO in Muskogee, Oklahoma.  

The Veteran testified before a hearing officer at a hearing 
held at the Muskogee RO in February 1997, and in June 2000 he 
testified before the undersigned Veterans Law Judge at a 
hearing held at the RO in June 2000.  Transcripts of those 
hearings are of record.  The Board remanded the issues 
currently on appeal in September 2000, October 2003, and 
November 2007.  

As in the past, the Board again refers the issue of 
entitlement to service connection for a deviated nasal septum 
to the RO for appropriate action and initial adjudication.  

The issues of entitlement to an initial rating in excess 
of 10 percent for arthritis of the right long finger from 
June 26, 2002; entitlement to an initial rating in excess of 
10 percent for arthritis of the right index finger from 
June 26, 2002; entitlement to an initial rating in excess of 
10 percent for arthritis of the left long finger from 
June 26, 2002; and entitlement to an initial rating in excess 
of 10 percent for arthritis of the left index finger from 
June 26, 2002, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's tinea 
pigmentosa has been manifested by not more than slight, if 
any, exfoliation, exudation or itching, on unexposed area and 
affected less than 5 percent of the entire body; at no time 
has it required more than topical therapy.  

2.  Throughout the appeal period, there has been 
documentation of left knee pain essentially beneath the 
residual scar due to removal of a hemangioma from the left 
knee, and that condition is essentially equivalent to a 
painful and tender scar.  

3.  Prior to June 26, 2002, the Veteran's osteoarthritis of 
the hands was manifested primarily by morning stiffness, 
painful motion, and some grip problems; there was no medical 
evidence showing flexion of any combination of two or more 
fingers of either hand was limited to no closer than 2 inches 
from the transverse fold of the palm.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for tinea 
pigmentosa have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(before and after August 30, 2002)

2.  The criteria for an initial 10 percent rating for a 
residual scar due to removal of a hemangioma from the left 
knee have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.3, 4.20, 4.118, Diagnostic Code 7804 
(before and after August 30, 2002).

3.  The criteria for an initial rating in excess of 
10 percent for right hand osteoarthritis prior to 
June 26, 2002, have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5220-5223 (before August 26, 2002).  

4.  The criteria for an initial rating in excess of 
10 percent for left hand osteoarthritis prior to 
June 26, 2002, have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5220-5223 (before August 26, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's service connection claims were 
received in December 1994, long before the passage of the 
VCAA.  In its June 1995 rating decision, the St. Louis RO 
granted service connection for tinea pigmentosa, residuals of 
removal of a cyst from the left knee and arthritis of the 
hands and assigned noncompensable ratings for each 
disability.  The appeal arises from the Veteran's 
disagreement with the initial ratings.  The RO issued a 
statement of the case, and the Veteran filed his substantive 
appeal in September 1996.  During the course of the appeal, 
initial 10 percent ratings were granted for arthritis of each 
hand from the day following separation from service to 
June 26, 2002, and the Veteran continued his appeal.  

During the course of the appeal, the RO notified the Veteran 
of the provisions of the VCAA as they apply to service 
connection and increased ratings.  It was not until a 
January 2008 letter that the VA AMC provided the Veteran with 
notice that explicitly notified the Veteran that to establish 
entitlement to an increased rating, the evidence must show 
his disability had gotten worse.  At that time, the AMC also 
provided notice of how VA determines the disability rating 
and effective date, what evidence VA would obtain and what 
evidence and information the Veteran should provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board further notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added 
and notes that no duty to provide section 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23, 353-23, 356 (Apr. 
30, 2008).

The Veteran has not contended or argued the notice has been 
defective or that he has suffered any prejudice in regard to 
notice.  In any event, in the July 1996 statement of the 
case, the RO advised the Veteran of rating criteria for scars 
and skin disease, as well as for rating criteria for 
arthritis.  In addition, in January 2003, the Board advised 
the Veteran of revised rating criteria for skin and scars 
that became effective on August 30, 2002, and revised rating 
criteria for concerning limitation of motion of the hand and 
fingers that became effective on August 26, 2002.  In a 
January 2008 letter, the AMC additionally outlined the kinds 
of evidence VA considers in determining disability 
evaluations and provided examples of evidence the Veteran 
should identify or provide that could affect the assignment 
of a disability evaluation.  

In view of the foregoing, the Board finds the Veteran has 
been made aware of the information and evidence necessary to 
substantiate his claims and has been provided opportunities 
to submit such evidence.  

As to the duty to assist, review of the claims file shows 
that VA has conducted reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  The RO obtained the 
Veteran's service treatment records and provided VA 
examinations in conjunction with his claims, including 
dermatology examinations in June 2001 and July 2005, timed to 
be held when the Veteran's skin disorder, which reportedly 
flares in hot, humid weather, was likely to be undergoing an 
exacerbation.  

During the course of the appeal the Veteran testified before 
a hearing officer at the RO and at a hearing before the 
undersigned Veterans Law Judge.  He has also submitted 
private medical records in conjunction with his appeal.  Most 
recently, he submitted a September 2009 letter to the Board 
from a private physician concerning his left knee pain.  The 
Veteran did not include a waiver of consideration of the 
evidence by the agency of original jurisdiction, but, because 
the Board has determined that the increased rating for 
residuals of removal of the hemangioma of the left knee may 
be allowed, the Board will proceed with its decision without 
a waiver from the Veteran.  The Veteran has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The Veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claim.  

Laws and Regulations- General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2009).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  For disorders with fluctuating periods of outbreak 
and remission, such as skin disorders, an adequate medical 
examination requires a discussion of the relative stage of 
symptoms observed.  See Ardison v. Brown, 6 Vet. App. 405 
(1994).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet.  
App. 91 (1993); see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

Where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  In every 
instance where the Rating Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).  

Where the veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the Rating Schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2009).  

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  

The Court has held that in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Tinea pigmentosa and residual scar due to removal of 
hemangioma from left knee

Factual Background

Service treatment records show that in September 1975 the 
Veteran went to sick call with complaints of a cyst on his 
left knee for two weeks.  He was noted to have had a 
strawberry hemangioma on the left knee since birth.  The 
Veteran reported it was unchanged until two months ago when 
it began to bleed spontaneously.  He noted it now had a 
hardened center with nodularity beneath it.  Physical 
examination revealed a 1-centimeter (cm.) irregular 
hemangioma, left knee, with a .3-cm. elevated nodule, 
centrally, and an irregular, ill-defined, nodule beneath the 
hemangioma.  The impression was hemangioma, recently 
changing.  The examiner referred the Veteran to a surgery 
clinic.  The Veteran was seen in the surgery clinic in 
November 1975, and the surgeon described a small, slightly 
raised 1-cm. hemangioma on the left anterior knee, medial 
aspect.  He said no definite subcutaneous nodule was 
palpated.  The hemangioma was later removed.  Additional 
service treatment records reflect additional complaints 
regarding pain in the left patella 

Sick call records show that in December 1978 the Veteran's 
complaints included a rash on his back.  The assessment was 
tinea.  Service treatment records reflect ongoing complaints 
of skin rashes, diagnosed as tinea pigmentosa.

At the Veteran's service retirement examination in July 1993, 
the examiner noted a scar on the left knee.  He otherwise 
evaluated the lower extremities as normal.  In addition, the 
examiner noted tinea pigmentosa on the lower chest.  

At a VA Persian Gulf examination in August 1994, the Veteran 
gave a history of having had a strawberry hemangioma removed 
from his left knee in 1975.  The examiner did not report 
findings concerning the left knee.  

The Veteran testified before a hearing officer at a hearing 
held at the RO in Muskogee, Oklahoma, in February 1997.  At 
the hearing, the Veteran's representative noted that the 
Veteran was service-connected for removal of a cyst of the 
left knee and was rated zero percent for the scar.  He stated 
it was the Veteran's position that there was internal damage 
because the Veteran's Navy records show that after the 
surgery he was seen on several occasions for painful motion 
in this knee and was issued a TENS unit.  At the hearing the 
Veteran testified that he was currently taking Motrin to try 
to control his left knee pain.  The Veteran testified that he 
had a lot of problems from constant pain in his left knee, 
and he also testified that he had stiffness in both knees.  
He testified that the surgery in service was the injury to 
his left knee.  

At the February 1997 hearing, the Veteran submitted a 
December 1996 examination report from D.C., M.D. a board 
certified specialist in Physical Medicine and Rehabilitation 
and in Pain Management.  In his report, Dr. D.C. noted the 
Veteran reported pain at both knees with difficulty climbing 
steps or doing any squatting or stooping.  On examination, 
there was no swelling of the knees, and range of motion was 
fairly well maintained.  There was pain in the knees with 
squatting or stooping.  The impression was osteoarthritis of 
the knees.  Dr. D.C. opined that the Veteran had disability 
secondary to the osteoarthritis of the hands and knees, and 
he recommended starting on a non-steroidal anti-inflammatory 
for pain control.  

At a VA examination in March 1997, the Veteran related that 
after removal of a "strawberry hemangioma" just inferior to 
the left patella, he began having intermittent, dull, aching 
pain in the left knee that was treated with physical therapy, 
a TENS unit, and finally Motrin.  He continued to have a 
rather constant, dull, aching pain in the left knee joint.  
At times it was difficult to sleep because of the pain, but 
that he had no history of swelling, locking, or instability.  
Examination of the left knee revealed a 21/2-inch, transverse 
surgical scar across the proximal anteriomedial tibial area.  
The scar was well-healed, nontender, and not attached; there 
was no evidence of any recurrent lesion in the area.  The 
left knee joint appeared grossly normal with no swelling or 
hypertrophy.  There was full range of motion of the left knee 
joint without any pain except in a squatting position.  There 
was no patellar compression tenderness, no tenderness to 
palpation of the joint, no crepitus, no synovial thickening, 
and no instability of the left knee.  The physician stated 
that he reviewed the Veteran's claims file, and he discussed 
the knee surgery in service and the subsequent development of 
pain in the left knee joint.  He noted the Veteran had 
various treatment.  The physician said that although in his 
opinion it seemed unlikely that the excision of the skin 
lesion would cause a left knee condition, nevertheless, the 
records did confirm that he had left knee pain in service, 
which was treated throughout his military career.  He 
concluded that the Veteran's symptomatic left knee condition 
was related to his symptoms of the left knee in service.  He 
noted that current X-rays of the left knee were normal.  

In a hearing officer's decision dated in June 1997, the 
hearing officer denied service connection for left knee 
disability apart from the scar from the in-service left knee 
cyst removal.  

Records from D.R., M.D., dated from February 1998 to 
April 1999 show complaints of included chronic pain in the 
left knee in April 1998.  The Veteran reported constant pain 
and that the knee was fairly well managed by Motrin, but that 
2 to 3 nights each month he had enough pain that he had 
trouble sleeping.  Examination of the left knee showed no 
effusion or heat or redness.  The knee had full range of 
motion and no crepitance.  There was no instability.  Dr. 
D.R. said the source of the pain seemed to be deep inside the 
knee joint space.  The assessment was chronic left knee pain 
secondary to osteoarthritis.  

The Veteran testified at a Board hearing in June 2000.  At 
that time he submitted VA medical records, including a 
progress note dated in October 1997, noting complaints of 
arthritis involving both hands and the left knee for more 
than 10 years.  The assessment was arthritis, degenerative 
joint disease.  In a progress note dated in April 1998, it 
was noted the Veteran complained of left knee pain ranging to 
5.  .  

At the June 2000 Board hearing, the Veteran testified that he 
was having chronic problems, of at a least a moderate level 
of pain on the inside of the left kneecap.  There was 
occasionally a grinding sound and the knee had "popping" 
problems.  It was what was under the scar that had always 
been the problem and that since the surgery he had always had 
anywhere from light to severe pain.  He testified that the 
left knee did not swell and that once in a while it would 
give out, but that was very seldom.  He also testified that 
the knee did not feel as though it was going to give out, but 
that it got tight and he could definitely tell there was a 
problem with it.  He testified he had a steady dull pain and 
occasionally at night it became so bad that he could hardly 
sleep.  

At the June 2000 hearing, the Veteran testified that he had 
not had any treatment, and was not taking medication, for his 
tinea pigmentosa.  He testified it only came up when the 
weather was extremely hot and extremely humid.  He said he 
had no scarring or lesions.  He testified he had not seen a 
doctor for it since he was in service.  During an outbreak, 
the eruptions were mostly limited to his upper torso, and 
when at their worst affected not more than 10 or 15 percent 
of his torso.  He testified that he had been prescribed 
ointments and they worked.  

In September 2000, the Board remanded the case for 
development.  

At a fee-basis VA dermatology examination in June 2001, the 
Veteran reported having been diagnosed with tinea pigmentosa 
in service.  He stated the most recent outbreak was in 
Oklahoma City in 1996, but he did not seek medical treatment 
at that time.  The physician noted that review of the 
Veteran's record documented his chorionic skin fungus 
condition.  On examination of the skin, there were no 
nodules, cysts, or lumps.  The physician said a general skin 
disease was absent.  There was no exfoliation, exudation or 
itching at the time of the examination.  The diagnosis was 
tinea pigmentosa.  The physician commented it was a chronic 
condition that returned with heat and humidity.  He said 
there was no problem on current examination, nor had there 
been since 1996 as a matter of the record and as a matter of 
the Veteran's history as reported by him.  

At a VA dermatology examination in July 2005, the physician 
noted the Veteran's history of a scar following in-service 
surgery for hemangioma on skin on the left knee.  The 
physician described the scar as currently flat, superficial, 
non-adherent, asymptomatic, linear 4-cm., with excellent 
cosmesis, and no functional impairment.  The Veteran 
complained of pain "inside" the knee, not at the scar.  The 
physician said the percentage of the entire body affected by 
the scar was 0.1 percent, and the percentage of exposed areas 
affected was 5 percent (knee).  As to the rash, the Veteran 
reported that he developed chest rash only if working 
outdoors and sweating.  He reported that he had received no 
treatment.  The physician said ulceration, exfoliation, or 
crusting was not present; neither acne nor chloracne was 
present.  There was no disfiguring skin condition of the 
head, face, or neck.  The physician said the Veteran's 
condition did not affect his occupational functioning.  The 
diagnosis was scar on knee and rash on trunk, resolved.  

At a VA primary care clinic in April 2008, on review of 
systems the physician noted the Veteran had no skin or 
musculoskeletal complaints.  On physical examination, pain 
was evaluated as 0.  There was no edema of the extremities, 
and motor strength was 5/5.  The skin was intact.  The 
assessment included degenerative joint disease, with non-
steroidal anti-inflammatories as needed.  

The Veteran underwent a VA SAC-Behavioral Health Assessment 
in May 2008.  The Veteran expressed no complaints regarding 
his skin.  Musculoskeletal complaints were left knee pain 
since 1975.  The Veteran reported the left knee pain was 4 to 
8 on a scale of 0 to 10.  He said the intensity of the pain 
was dull to sharp and the character of the pain was 
"shocking."  He reported the pain was daily and constant 
and that the pain was made worse by walking, but did not 
radiate.  

Records from Integris Family Care Norman, dated in 
August 2008 reflect that the Veteran's complaints included 
left knee pain for several years since a surgery on the knee.  
The Veteran took ibuprofen for the knee pain and that gave 
temporary relief but the knee pain had gradually become more 
persistent and constant in the past year or so.  On review of 
systems, the Veteran reported knee joint pain on the left 
accompanied by a grating sensation, worse with weight 
bearing.  On examination, the left knee showed no edema or 
effusion.  There was no joint line tenderness, and there was 
no patellar tenderness.  The knee was stable, and was 
painless to valgus and varus stress.  There was full range of 
motion with mild crepitus to flexion and extension.  The 
assessment was knee joint pain.  The plan was to arrange for 
an orthopedic evaluation of the left knee.  

Medical reports from  R.L., D.O., of Southwest Orthopaedic 
dated from September 2008 to January 2009 reveal that in 
September 2008, the Veteran related the history of his left 
knee pain, which had worsened recently.  He complained of 
joint line pain about his left knee and aching at night; he 
said it hurt when he twisted.  On examination, there was 
medial joint line pain.  X-rays reportedly showed some 
subchondral sclerosis about the medial compartment.  When 
seen in October 2008, the Veteran reported he continued to 
have pain and aching in his left knee at night.  On 
examination, there was mild medial joint line tenderness and 
tenderness over the patellar tendon.  There was mild joint 
effusion.  The physician referred to the MRI results of a 
October 2008 MRI report, which he said were unremarkable.  
The clinical diagnoses were sprain/strain, left knee, and 
patellar tendonitis, left knee.  The physician recommended 
physical therapy.  

At a November 2008 visit to Dr. R.L, it was noted that the 
Veteran had been in physical therapy since the last visit, 
and had a little less achiness in his knee at night but his 
pain had remained about the same even with the therapy.  On 
examination, there was no pain over the retropatellar tendon, 
there was full range of motion, and there was no joint 
effusion.  Most of his pain to be over the medial joint line, 
described as an achy feeling.  The physician said he was 
unable to reproduce this clinically.  The diagnosis was 
patella tendinitis, left knee.  The physician placed the 
Veteran on a round of prednisone followed by ibuprofen and 
recommended he continue home exercises.  In a note dated in 
January 2009, it was noted the Veteran was being treated for 
patellar tendonitis of the left knee and had improved 
overall, but not much since he discontinued physical therapy.  
Examination revealed no tenderness to palpation, ecchymosis, 
joint effusion or joint line pain.  Range of motion was full.  
The Veteran reported that a TENS unit had helped him a great 
deal.  A TENS unit was ordered for home, and the Veteran was 
to continue his home exercises.  

At a VA primary care clinic note dated in April 2009 included 
a section titled comprehensive pain screening/plan.  The 
Veteran reported chronic left knee pain with the onset of 
pain in 1975.  He said the pain was constant and reported the 
current pain rating was 4.  He described the character of the 
pain as sharp.  He said the pain was made better by exercise 
and a TENS unit and was made worse by walking.  He reported 
the pain interfered with activities of daily living, sleep, 
and mobility.  

In a letter dated in September 2009, Dr. R. L. wrote that the 
Veteran had had a hemangioma excised from his left knee in 
1975 and since that time had continued to have some 
intermittent discomfort about his knee.  Dr. R.L. said that 
obviously with the above surgery, scar tissue, etc., can 
cause some chronic knee pain.  The physician opined that it 
was as likely as not that the pain the Veteran was suffering 
from dated to the surgery in 1975, where excision occurred.  

Law and Regulations- Skin and Scars

In the June 1995 rating decision from which the appeal 
arises, the RO rated the Veteran's tinea pigmentosa under the 
Diagnostic Code 7806 for eczema and rated the residuals of 
cyst removal from the left knee under Diagnostic Code 7805 
for scars.  

Effective August 30, 2002, VA revised the criteria for 
evaluating disorders of the skin.  See 67 Fed. Reg. 49,590-99 
(2002).  The Veteran has been advised of both the former and 
the current rating criteria.  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  

7800
Scars, disfiguring, head, face or neck:
Rating

Complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant 
bilateral disfigurement
50

Severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or 
auricles
30

Moderate; disfiguring
10

Slight
0
Note: When in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent. The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.
38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to August 30, 
2002)

7801
Scars, burns, third degree:
Rating

Area or areas exceeding 1 square foot (0.1 
m.2),
40

Area or areas exceeding one-half square foot 
(0.05 m.2)
30

Area or areas exceeding 12 square inches 
(77.4 cm.2)
20

Area or areas exceeding 6 square inches (38.7 
cm.2)
10
Note (1): Actual third degree residual involvement required 
to the extent shown under 7801.
Note (2): Ratings for widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.
38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to August 30, 
2002)


780
2
Scars, burns, second degree:
Ratin
g

Area or areas approximating 1 square foot (0.1 
m.2)
10

Note: See Note (2) under diagnostic code 7801.
780
3
Scars, superficial, poorly nourished, with 
repeated ulceration
10
38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to August 30, 
2002)

7804
Scars, superficial, tender and painful on objective 
demonstration
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002)

780
5
Scars, other.

Rate on limitation of function of 
part affected.
38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to August 30, 
2002)

780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002)

Revised rating criteria pertaining to skin disabilities that 
became effective August 30, 2002, include:  

780
0
Burn scar(s) of the head, face, or neck; scar(s) 
of the head, face, or neck due to other causes; or 
other disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
Note (4): Separately evaluate disabling effects other than 
disfigurement that are associated with individual scar(s) of 
the head, face, or neck, such as pain, instability, and 
residuals of associated muscle or nerve injury, under the 
appropriate diagnostic code(s) and apply § 4.25 to combine 
the evaluation(s) with the evaluation assigned under this 
diagnostic code. 
Note (5): The characteristic(s) of disfigurement may be 
caused by one scar or by multiple scars; the 
characteristic(s) required to assign a particular evaluation 
need not be caused by a single scar in order to assign that 
evaluation. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2009)

7801
Burn scar(s) or scar(s) due to other causes, 
not of the head, face, or neck, that are deep 
and nonlinear: 
Rating
 
Area or areas of 144 square inches (929 sq. 
cm.) or greater
40
 
Area or areas of at least 72 square inches (465 
sq. cm.) but less than 144 square inches (929 
sq. cm.)
30
 
Area or areas of at least 12 square inches (77 
sq. cm.) but less than 72 square inches (465 
sq. cm.)
20
 
Area or areas of at least 6 square inches (39 
sq. cm.) but less than 12 square inches (77 sq. 
cm.)
10
Note (1): A deep scar is one associated with underlying soft 
tissue damage. 
Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and 
either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both the 
anterior portion and the posterior portion of the trunk, 
assign a separate evaluation for each affected extremity 
based on the total area of the qualifying scars that affect 
that extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the anterior 
portion of the trunk, and assign a separate evaluation based 
on the total area of the qualifying scars that affect the 
posterior portion of the trunk. The midaxillary line on each 
side separates the anterior and posterior portions of the 
trunk. Combine the separate evaluations under § 4.25. 
Qualifying scars are scars that are nonlinear, deep, and are 
not located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2009)

780
2
Burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are superficial 
and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
 
Note (2): If multiple qualifying scars are present, or 
if a single qualifying scar affects more than one 
extremity, or a single qualifying scar affects one or 
more extremities and either the anterior portion or 
posterior portion of the trunk, or both, or a single 
qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate 
evaluation for each affected extremity based on the 
total area of the qualifying scars that affect that 
extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the 
anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying 
scars that affect the posterior portion of the trunk. 
The midaxillary line on each side separates the anterior 
and posterior portions of the trunk. Combine the 
separate evaluations under § 4.25. Qualifying scars are 
scars that are nonlinear, superficial, and are not 
located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2009)

780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable 
and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or 
painful scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2009)

780
5
Scars, other (including linear scars) and other effects 
of scars evaluated under diagnostic codes 7800, 7801, 
7802, and 7804:
 
Evaluate any disabling effect(s) not considered in a 
rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2009)

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2009)

Analysis Tinea

Considering the former rating criteria for the period prior 
to August 30, 2002, and both the former and the revised 
rating criteria since that date, the Board finds that the 
Veteran's tinea pigmentosa is properly rated under Diagnostic 
Code 7806 for eczema.  The Board finds, however, that the 
preponderance of the evidence is against a compensable 
evaluation at any time during the rating period for the 
Veteran's tinea pigmentosa.  Although the examiner who 
conducted the Veteran's service retirement examination in 
July 1993 noted tinea pigmentosa on the lower chest, there is 
of record no medical evidence at any time during the rating 
period, that is from January 1994, that includes any finding 
related to tinea pigmentosa.  The Veteran has testified that 
skin eruptions occur only in hot, humid conditions, and he 
has reported he had one outbreak in 1996, but did not seek 
medical care at that time, rather he treated himself with 
Calamine lotion.  In his June 2000 hearing testimony, he 
described an outbreak as mostly limited to his upper torso 
with patches about 1 to 11/2-inches across and involving not 
more than 10 or 15 percent of his torso.  The Veteran is 
competent to testify as to the appearance and dimensions of 
skin lesions, and accepting the Veteran's testimony as 
credible, the condition as described by the Veteran does not 
involve an area that is normally exposed, nor does it involve 
an extensive area, which would be required for a 10 percent 
rating under former Diagnostic Code 7806, which is the 
diagnostic code applicable prior to August 30, 2002.  

As to the possibility of an initial compensable rating under 
the former or revised rating criteria from August 30, 2002, 
there again is no medical evidence of active tinea 
pigmentosa, nor has any examiner identified any residual 
scars.  At the July 2005 dermatology examination, the Veteran 
reported he develops a rash on his chest only if working 
outdoors and sweating and said he had received no treatment.  
Further, the physician stated neither ulceration, 
exfoliation, nor crusting was present, and that the Veteran's 
condition did not affect his occupational functioning.  There 
is no subsequent medical evidence that shows any skin 
complaint or finding related to tinea pigmentosa.  

Thus from August 30, 2002, there is no evidence of 
exfoliation, exudation or itching involving an exposed or 
extensive area, which would be required for a compensable 
rating under former Diagnostic Code 7806.  Further, in 
considering the revised Diagnostic Code 7806, the evidence 
does not show involvement of at least 5 percent of the entire 
body or that more than topical therapy has been required, 
which would be required for a compensable rating under the 
revised rating criteria.  In short, the evidence does not 
show that any tinea pigmentosa affects an appropriately large 
area, that it requires any systemic therapy, or that it 
affects functioning in face or body.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and 
concludes that the criteria for an initial compensable rating 
for tinea pigmentosa have not been met at any time during the 
appeal period. 

Analysis - Residual Scar Due to Removal of Left Knee Cyst

In its June 1995 rating decision, the RO granted service 
connection for residuals of removal of the hemangioma of the 
left knee, which it termed as a cyst, and assigned a 
noncompensable rating under Diagnostic Code 7805.  The 
identified residual was a scar, which was found to be 
nontender, well-healed, not subject to episodes of 
ulceration, and the RO stated it found no evidence of 
limitation of function of the knee as a result of the scar.  
In addition, in a June 1997 rating decision, the RO denied 
service connection for left knee disability, finding there 
was no left knee disability in service and finding no left 
knee disability other than the scar from hemangioma removal 
in service.  The Veteran did not appeal that decision, and it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302 (2009).  

Upon review of the record in its entirety, the Board finds 
that the residual scar due to removal of the hemangioma from 
the left knee is most appropriately rated by analogy to a 
painful and tender scar under Diagnostic Code 7804.  This is 
a change from the RO's selection of Diagnostic Code 7805, 
which under either the former or revised criteria provides 
for rating based on limitation of function.  In this case, 
the requisite limitation of function would involve limitation 
of function of the left knee, and none of the evidence, 
either from the service treatment records or the post-service 
medical records suggests that the scar has resulted in 
limitation of motion, instability, or any other functional 
limitation of the knee addressed under various diagnostic 
codes in the Rating Schedule.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

Both in service, and consistently since service, the Veteran 
has complained of continuing left knee pain starting after 
the in-service hemangioma removal in December 1975.  This was 
addressed by the VA physician who conducted the March 1997 VA 
examination, and he noted the Veteran's history and 
complaints of pain in the left knee over many years.  He said 
that although it seemed unlikely that excision of the skin 
lesion would cause a left knee condition, nevertheless, the 
Veteran's records confirmed he had left knee pain in service, 
which was treated throughout his military career.  The 
physician said that therefore, in his opinion, the Veteran's 
symptomatic left knee condition was related to his symptoms 
of the left knee in service.  

The Board acknowledges that the physician who conducted the 
March 1997 examination did not diagnose the Veteran as having 
symptomatic scarring from the in-service surgery.  The Board 
notes, however, that the March 1997 opinion is consistent 
with the opinion of the private orthopedist who in 
September 2009 explained that with the Veteran's in-service 
surgery for excision of the hemangioma, scar tissue can cause 
some chronic knee pain, and he opined it is as likely as not 
that the Veteran's pain is from the surgery in 1975.  Based 
on these opinions and the documented and consistent 
complaints of left knee pain essentially beneath the 
superficial surgical scar, and resolving all doubt in favor 
of the Veteran, the Board finds that that the residual scar 
due to removal of the hemangioma of the left knee is 
appropriately rated as a painful and tender scar warranting a 
10 percent rating under the former Diagnostic Code 7804 
throughout the appeal period.  The Board notes that no rating 
higher than 10 percent could be assigned under the former 
Diagnostic Code 7804.  

Because a 10 percent rating is the maximum rating under 
Diagnostic Code 7804, the Veteran could receive a higher 
evaluation under the former rating criteria only a diagnostic 
code that allows for disability evaluations greater than 10 
percent for scars.  Diagnostic Codes 7800 (disfiguring scars 
of the head, face or neck) and 7801-7803 (burn scars) provide 
for higher evaluations, but cannot be applied because they 
are factually irrelevant to the case at hand as the scar does 
not affect the part of the body required under Diagnostic 
Code 7800 and was the not the result of a burn as required 
under Diagnostic Codes 7801 and 7802.  

As to the possibility of a rating higher than 10 percent 
under the revised Diagnostic Code 7804, as of its effective 
August 30, 2002, effective date, only one scar is involved, 
and there is no showing that any scarring could be considered 
unstable within the meaning of the Rating Schedule.  As such, 
the evidence does not meet or approximate the criteria for 
the next higher 20 percent rating under revised Diagnostic 
Code 7804.  The remaining diagnostic codes for scars under 
the revised rating criteria are not applicable to the facts 
of the Veteran's case.  

Right and left hand osteoarthritis prior to June 26, 2002

Factual Background

The Veteran's service treatment records do not include 
complaint, finding, or diagnosis related to osteoarthritis of 
the hands.  At a VA Persian Gulf examination in August 1994, 
the Veteran complained of stiff joints in both hands since 
serving in the Persian Gulf in 1991; he said it was worse in 
the morning.  Physical examination of the hands was within 
normal limits.  At a VA rheumatology clinic for Persian Gulf 
work-up in December 1994, the Veteran complained of pain in 
both hands, right greater than left, with pain primarily in 
the MCPs (metacarpalphalangeal joints) and PIPs; (proximal 
interphalangeal joints) he also complained of morning 
stiffness that sometimes lasted throughout the whole day.  
The assessment after examination was degenerative joint 
disease of the MCPs, PIPs, and DIPs (distal interphalangeal 
joints) of both hands.  In a rheumatology consultation report 
of the same date, it was noted that the Veteran was examined 
and interviewed and X-rays were reviewed.  Physical 
examination revealed mild to moderate decreased range of 
motion in the small joints of the hands, with good grip 
strength.  There were early Heberden's nodes, bilaterally.  
X-rays reportedly showed early narrowing of left radiocarpal 
joint, a few early degenerative changes of MCPs and early 
evidence of erosive osteoarthritis in DIPs of the hands.  The 
impression was early osteoarthritis of the hands.  

At a VA general medical examination in January 1995, the 
Veteran complained of bilateral hand pain and stiffness, 
especially in the morning, which began following his tour in 
the Persian Gulf from February through July 1991.  He 
described the pain as primarily in his MCPs and with morning 
stiffness.  He said his stiffness occasionally would last 
throughout the day but mostly was in the morning.  On 
examination, there was full extension and flexion of all the 
joints of the hands, bilaterally.  Hand strength was 5/5.  
Neurologically the Veteran was intact throughout.  The 
diagnosis was probably early osteoarthritis of the hands.  

In a rating decision dated in June 1995, the St. Louis RO 
granted service connection for arthritis of both hands and 
assigned a noncompensable evaluation effective in 
January 1994.  

The Veteran testified before a hearing officer at a hearing 
held at the RO in Muskogee, Oklahoma, in February 1997.  At 
the hearing, the Veteran testified that normally when he got 
up in the morning, both hands were very stiff and it was 
impossible to clench his fists.  He said he would have to 
work his hands slowly and take some Motrin to get his hands 
to operate properly.  He worked as a mechanic and it was 
sometimes difficult to grip the tools and it was hard to do 
things such as use a torque wrench.  He said such activities 
were painful.  He said the most difficulty was getting a good 
grasp on things.  He was having painfully restricted motion 
of both hands.  He felt that each hand should have a 
10 percent rating.  He had not had any injury to his hands 
other than normal cuts and bruises.  He testified that he was 
able to work a full day and was working as a jet engine 
mechanic.  

The Veteran submitted a December 1996 examination report from 
D.C., M.D. a board certified specialist in Physical Medicine 
and Rehabilitation and in Pain Management.  Dr. D.C. stated 
the Veteran reported he was having a difficult time gripping 
with his hands.  On examination, there was pain to palpation 
over the MCP joints of both hands.  Range of motion of the 
MCP joints was fairly well maintained, with some discomfort 
with full range of motion.  There was some looseness in his 
grips, secondary to the pain.  The impression was 
osteoarthritis of the MCP joints of both hands.  Dr. D.C. 
stated he felt the Veteran had disability secondary to the 
osteoarthritis and he recommended starting on a non-steroidal 
anti-inflammatory for pain control.  

At a VA examination in March 1997, the Veteran reported he 
continued to have pain in the MCP joints and interphalangeal 
joints of the hands with gripping.  He stated he noticed this 
more toward the end of the day and stated he used his hands a 
great deal as a jet engine mechanic.  He took Motrin, 800 mg 
daily, for his symptomatic hands.  On physical examination, 
the physician stated the Veteran had some minimal Heberden's 
nodes of the distal interphalangeal joints and otherwise had 
no objective changes in the hands.  He had full range of 
motion of all the digits with good gripping strength although 
he complained of some pain in the digits with gripping.  The 
impression included symptomatic hands, rule out X-ray 
changes.  A VA March 1997 X-ray report stated there was no 
acute fracture in either left or right hand.  There was a 
small bony cyst within the head of the right third 
metacarpal.  The radiologist said the joint spaces were well 
maintained.  The impression was normal right and left hands.  

In a hearing officer's decision dated in June 1997, the 
hearing officer awarded an initial 10 percent rating for 
arthritis of the right hand effective in January 1994 and an 
initial 10 percent rating for arthritis of the left hand 
effective in January 1994.  Those ratings continued until 
June 26, 2002, which is the effective date the RO assigned in 
a March 2006 rating decision, in which it assigned separate 
initial 10 percent ratings for the long finger and index 
finger of each hand from June 26, 2002.  

The Veteran testified at a Board hearing in June 2000.  At 
that time he submitted VA medical records, including a 
progress note dated in October 1997, which showed the Veteran 
complained of arthritis involving both hands for more 
than 10 years.  On examination, of the hands, there was no 
swelling or tenderness of any joints; the examiner said 
morning stiffness was present.  The assessment was arthritis, 
degenerative joint disease, and Motrin, as need, was 
prescribed for pain.  At the hearing, the Veteran testified 
that concerning the condition of his hands, in the morning 
his hands were very stiff and he was unable to close them all 
the way.  The longer he worked into the day, he sometimes had 
problems holding onto things and he dropped things such as 
tools.  He had problems manipulating his fingers.  His right 
hand was worse than the left.  On a scale of 10, the pain he 
suffered in his hands was probably a 7 or an 8 sometimes, but 
not all the time.  His hands became swollen at night and 
after activity during the day.  He used Motrin and sometimes 
used deep heat rubs at night.  The problems with his hands 
had become a little worse over the last couple of years, but 
were basically the same.  He was no longer working on jet 
engines and now had an office job, which was a little bit 
easier on his hands.  Using a computer keyboard was not as 
bad as using wrenches all the time.  He testified sometimes 
in the mornings he was unable to pick up small things, such 
as a dime, and he normally took Motrin every morning because 
of his hands.  

Law and Regulations - Arthritis

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

For the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metacarpal, and carpal 
joints of the upper extremities are considered groups of 
minor joints, ratable on parity with major joints.  38 C.F.R. 
§ 4.45. 

Effective August 26, 2002, VA regulations concerning 
limitation of motion of the hands and fingers were revised.  
See 67 Fed. Reg. 48785 (July 26, 2002).  Before the 
revisions, and as applicable to the initial ratings for 
arthritis of the right and left hand prior to June 26, 2002, 
Diagnostic Codes 5220 - 5223 applied.  

Multiple Fingers: Unfavorable Ankylosis
In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: 
1.	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension 
or in extreme flexion, will be rated as amputation. 
2.	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually 
in favorable position, will be rated as unfavorable 
ankylosis. 
3.	With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis 
of whether motion is possible to within 2 inches (5.1 
cms.) of the median transverse fold of the palm; when so 
possible, the rating will be for favorable ankylosis, 
otherwise unfavorable. 
4.	With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint 
of other digits. 
5216
Five digits of one hand, unfavorable 
ankylosis of 
Major
Minor


60
50
5217
Four digits of one hand, unfavorable 
ankylosis of:
Major
Minor

Thumb, index, middle and ring
60
50

Thumb, index, middle and little
60
50

Thumb, index, ring and little
60
50

Thumb, middle, ring and little
60
50

Index, middle, ring and little
50
40
5218
Three digits of one hand, unfavorable 
ankylosis of:
Major
Minor

Thumb, index and middle
50
40

Thumb, index and ring
50
40

Thumb, index and little
50
40

Thumb, middle and ring
50
40

Thumb, middle and little
50
40

Thumb, ring and little
50
40

Index, middle and ring
40
30

Index, middle and little
40
30

Index, ring and little
40
30

Middle, ring and little
30
20
5219
Two digits of one hand, unfavorable 
ankylosis of:
Major
Minor

Thumb and index
40
30

Thumb and middle
40
30

Thumb and ring
40
30

Thumb and little
40
30

Index and middle
30
20

Index and ring
30
20

Index and little
30
20

Middle and ring
20
20

Middle and little
20
20

Ring and little
20
20
a.	Extremely unfavorable ankylosis of the fingers, all 
joints in extension or in extreme flexion, or with 
rotation and angulation of bones, will be rated as 
amputation. 
b.	The ratings for codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing 
flexion of tips to within 2 inches (5.1 cms.) of median 
transverse told of the palm. 
c.	Combinations of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of 
motion of the fingers will be rated on the basis of the 
grade of disability, i.e., amputation, unfavorable 
ankylosis, or favorable ankylosis, most representative 
of the levels or combinations. With an even number of 
fingers involved, and adjacent grades of disability, 
select the higher of the two grades. 
Multiple Fingers: Favorable Ankylosis
In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: 
1.	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension 
or in extreme flexion, will be rated as amputation. 
2.	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually 
in favorable position, will be rated as unfavorable 
ankylosis. 
3.	With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis 
of whether motion is possible to within 2 inches (5.1 
cms.) of the median transverse fold of the palm; when so 
possible, the rating will be for favorable ankylosis, 
otherwise unfavorable. 
4.	With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint 
of other digits. 
5220
Five digits of one hand, favorable 
ankylosis of
Major
Minor


50
40
5221
Four digits of one hand, favorable 
ankylosis of:
Major
Minor

Thumb, index, middle and ring
50
40

Thumb, index, middle and little
50
40

Thumb, index, ring and little
50
40

Thumb, middle, ring and little
50
40

Index, middle, ring and little
40
30
5222
Three digits of one hand, favorable 
ankylosis of:
Major
Minor

Thumb, index and middle
40
30

Thumb, index and ring
40
30

Thumb, index and little
40
30

Thumb, middle and ring
40
30

Thumb, middle and little
40
30

Thumb, ring and little
40
30

Index, middle and ring
30
20

Index, middle and little
30
20

Index, ring and little
30
20

Middle, ring and little
20
20
5223
Two digits of one hand, favorable 
ankylosis of:
Major
Minor

Thumb and index
30
20

Thumb and middle
30
20

Thumb and ring
30
20

Thumb and little
30
20

Index and middle
20
20

Index and ring
20
20

Index and little
20
20

Middle and ring
10
10

Middle and little
10
10

Ring and little
10
10
a.	The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion 
of the tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm. Limitation of motion of 
less than 1 inch (2.5 cms.) in either direction is not 
considered disabling. 
b.	Combination of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of 
motion of the fingers will be rated on the basis of the 
grade of disability, i.e., amputation, unfavorable 
ankylosis, or favorable ankylosis, most representative 
of the levels or combinations. With an even number of 
fingers involved, and adjacent grades of disability, 
select the higher of the two grades. 
Note: Extremely unfavorable ankylosis will be rated as 
amputation under diagnostic codes 5152 through 5156.
38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5223 (prior to 
August 26, 2002)

The Board notes that in VAOPGCPREC 9-98 VA General Counsel 
addressed the applicability of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 in rating arthritis.  The General Counsel pointed out 
that 38 C.F.R. § 4.40, which concerns functional loss due to 
pain, does not require a separate rating for pain, but 
requires that the impact of pain must be considered in making 
a rating determination.  Also, 38 C.F.R. § 4.45 states that 
pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
relevant considerations for determination of joint disability 
as are incoordination and excess fatigability.  Further, 
38 C.F.R. § 4.59 contemplates at least the minimum 
compensable rating for painful motion with joint or 
periarticular pathology.  Citing Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), the General Counsel stated that 
even if the claimant technically has full range of motion, 
but the motion is inhibited by pain, a compensable rating for 
arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 
would be available.  VAOPGCPREC 9-98.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

On review of the evidence, the Board finds no basis for 
assigning a rating in excess of 10 percent for arthritis of 
either hand by looking to the limitation of motion provisions 
of Diagnostic Code 5220 - 5223.  Although VA rheumatology 
notes indicate what was described as mild to moderate 
decreased range of motion of the small joints of the hands in 
December 1994, VA examiners in August 1994 and January 1995 
found normal motion of the hands.  Further, in the report of 
a December 1996 examination, Dr. D.C said range of motion of 
the MCP joints was fairly well maintained, and at the 
March 1997 VA examination, that examiner found full range of 
motion of all the digits.  There is simply no medical 
evidence showing flexion of any combination of two or more 
fingers was limited to no closer than 2 inches from the 
transverse fold of the palm, which would be required for even 
a 10 percent rating for either hand based on limitation of 
motion.  

Although the medical evidence and the Veteran's hearing 
testimony attest to the presence of morning stiffness of both 
hands, painful motion, and some problems with gripping and 
swelling on extended use, it is the judgment of the Board 
that the evidence does not support a rating higher than 
10 percent for arthritis of each hand under already assigned 
under Diagnostic Code 5003.  In this regard, Diagnostic 
Code 5003 allows for a 10 percent rating where limitation of 
motion is noncompensable under limitation of motion codes but 
there are findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion, which has been shown 
in this case.  It is the consideration of functional loss due 
to pain in terms of interference with gripping, weakness, and 
swelling under 38 C.F.R. §§ 4.40 and 4.45 and consideration 
of painful motion under 38 C.F.R. § 4.59 that in the Board's 
judgment support the currently assigned 10 percent rating for 
each hand.  See VAOPGCPREC 9-98; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The record shows that the Veteran reported 
during the rating period that he was able to work a full day 
as a jet engine mechanic, and in light of the entire evidence 
of record the Board cannot find that the gripping problems 
and painful motion produced functional loss that would 
warrant a rating in excess of 10 percent under any 
potentially applicable diagnostic code.  

In making the above determination the Board has taken into 
consideration the applicability of staged ratings pursuant to 
Fenderson.  The record does not, however, contain any 
competent medical evidence showing distinctive periods 
warranting a rating in excess of 10 percent for arthritis of 
the right or left hand at any time prior to June 26, 2002.  

Extraschedular considerations

In closing, the Board notes there is no evidence of any 
unusual or exceptional circumstances as to the Veteran's 
osteoarthritis of the right and left hand prior to 
June 26, 2002, his tinea pigmentosa, or his residual scarring 
due to removal of the hemangioma from the left knee.  In this 
regard, there has been no showing of marked interference with 
employment or frequent periods of hospitalization related to 
these disabilities that would take the Veteran's case outside 
the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  


ORDER

An initial compensable rating for tinea pigmentosa is denied.  

An initial 10 percent rating for a residual scar due to 
removal of a hemangioma of the left knee is granted subject 
to the law and regulations concerning the payment of monetary 
benefits.  

An initial rating in excess of 10 percent for right hand 
osteoarthritis prior to June 26, 2002, is denied.  

An initial rating in excess of 10 percent for left hand 
osteoarthritis prior to June 26, 2002, is denied.  


REMAND

The remaining issues on appeal are: entitlement to an initial 
rating in excess of 10 percent for arthritis of the right 
long finger from June 26, 2002; entitlement to an initial 
rating in excess of 10 percent for arthritis of the right 
index finger from June 26, 2002; entitlement to an initial 
rating in excess of 10 percent for arthritis of the left long 
finger from June 26, 2002; and entitlement to an initial 
rating in excess of 10 percent for arthritis of the left 
index finger from June 26, 2002.  

Medical evidence from this period currently includes the 
report of a July 2005 VA orthopedic examination, but no later 
examination or medical evidence pertaining to the service-
connected arthritis of the fingers is of record.  The claims 
file includes a December 2008 letter in which the Veteran 
stated that the arthritis in his hands had continued to 
worsen with time.  He said the most trouble was in the 
mornings before he took his medicine.  He said that when he 
wakes up, his hands are very stiff and hard to manage.  In 
view of the Veteran's assertions to the effect that the 
arthritis of his hands has worsened since his last 
examination, which was more than four years ago, it is the 
judgment of the Board that the Veteran should be provided an 
additional VA orthopedic examination.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (where appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the Veteran for arthritis of his 
fingers and hands.  After the Veteran has 
signed the appropriate releases, those 
records not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.  

2.  The AMC/RO should arrange for a VA 
orthopedic examination to determine the 
degree of impairment caused by the 
service-connected arthritis of the right 
and left hands, including, but not 
limited to, arthritis of the long finger 
and index fingers of the right hand and 
arthritis of the long and index fingers 
of the left hand.  All indicated tests 
and studies, including range of motion of 
each finger in terms of the size of the 
gap, if any, between the fingertip and 
the proximal transverse crease of the 
palm, with the finger flexed to the 
extent possible.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician is to describe in detail any 
impairment of function of the joints of 
the hands affected by arthritis, 
including functional loss due to 
weakness, fatigability, incoordination or 
pain on movement of a joint or limitation 
of motion due to pain on use, including 
use during flare-ups.  The examiner is to 
include sustainable reasons and bases for 
any opinion provided. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  After the above development has been 
completed, the AMC/RO should readjudicate 
the issues on appeal based on a de novo 
review of all pertinent evidence.  Full 
consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b) 
(regarding extraschedular evaluations) 
and Fenderson v. West, 12 Vet. App. 119 
(1999) (concerning staged ratings).  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the AMC/RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if indicated.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


